MOSK, J.—I dissent.
The majority reach out unnecessarily in this matter to revise the asportation standard for simple kidnapping. Although they do not apply the new rule to this case, they determine that, in future cases, the trier of fact may consider factors other than the actual distance a victim was moved in determining whether such movement was “substantial.” I strongly disagree *242that consideration whether, for example, movement resulted in a “changed environment” or “any increased risk of harm” (maj. opn., ante, at p. 236) can substitute for the basic requirement under Penal Code section 207 that a defendant forcibly carried the person “into another country, state, or county, or into another part of the same country.” Our long-standing precedents (see, e.g., People v. Brown (1974) 11 Cal.3d 784 [114 Cal.Rptr. 426, 523 P.2d 226] and People v. Caudillo (1978) 21 Cal.3d 562 [146 Cal.Rptr. 859, 580 P.2d 274]), holding that simple kidnapping involves movement of a substantial physical distance, should not be overruled in favor of the diluted, ambiguous standard adopted by the majority.
In my view, existing law in point is clear and correct. If a victim is forcibly moved only a slight distance, there has been no crime of simple kidnapping. Here, for example, defendant, who rented a room in the victim’s house, forced her to move 40 to 50 feet across the small backyard of their residence. Movement of such a short distance on the same property fails, as a matter of law, to satisfy the statutory requirement under Penal Code section 207, subdivision (a), that the minimum movements necessary for commission of the crime are present when the person is forcibly taken “into another part of the same county.” Any other circumstances of the forced movement, including whether the victim was placed in a position of increased danger, would not change that result. It is apparent, however, that the majority’s new rule is a thinly veiled invitation to treat even movement of such a short distance as simple kidnapping depending on the “totality of the circumstances.”
I
The relevant facts are briefly these. Defendant Samuel Martinez, after a violent confrontation with the family from whom he rented a room, led 13-year-old Janet Benitez at knifepoint from their bathroom to their back door, and across what witnesses described as a well-lit, “small” backyard, approximately 40 to 50 feet in length. Police were already there. Martinez fled and was arrested by police officers.
A jury found Martinez guilty, inter alia, of assault with a deadly weapon and kidnapping a person under 14 years of age (Pen. Code, § 208, subd. (b)), and the superior court found his prior felony conviction true. He was sentenced to 33 years and 4 months in the state prison.
The Court of Appeal reversed the conviction for kidnapping and remanded for a new trial. As the majority state, the Court of Appeal candidly admitted *243that the evidence of asportation in this case would be insufficient under controlling precedent to constitute simple kidnapping. (See maj. opn., ante, at p. 231.) As the Court of Appeal explained: “If we apply the asportation test for simple kidnapping to these facts . . . then we would have to find that inadequate evidence was presented at trial to show that appellant was guilty of simple kidnap . . . .” It concluded, however, that a modified version of the asportation standard should be applied when a simple kidnapping involved a person under 14 years of age, under Penal Code section 207, subdivision (b), to provide that “the movement of the child must be such that it substantially increases the risk of harm to, or vulnerability of, the child victim over that which existed immediately before the movement.” It remanded for a new trial in which the jury could be so instructed. We granted review.
n
I agree with the majority that the standard for asportation applicable here is that required for simple kidnapping under Penal Code section 207, subdivision (a)—and not, as the Court of Appeal ruled, a standard based on a modification of the one for aggravated kidnapping. (See Pen. Code, § 209.) I part company with the majority, however, regarding the definition of asportation under Penal Code section 207, subdivision (a).
The question before us is one of statutory construction. We must look, therefore, to the language in question: “Every person who forcibly, or by any other means of instilling fear, steals or takes, or holds, detains, or arrests any person in this state, and carries the person into another country, state, or county, or into another part of the same county, is guilty of kidnapping.” (Pen. Code, § 207, subd. (a), italics added.)
The phrase “carries the person into another country, state, or county, or into another part of the same county,” on its face, appears to refer to movement of a substantial physical distance. Although it is literally true that movement of even a very short distance would be “into another part of the same county,” the phrase was added to the original statute—which referred only to movement into another country, state, or county—in response to a matter involving forcible movement of a substantial distance within the same county—from San Pedro to Catalina Island, both in the same county but many miles distant. (Exparte Keil (1890) 85 Cal. 309, 312 [24 P. 742]; see code comrs. notes, 47 West’s Ann. Pen. Code (1988 ed.) foil. § 207, p. 518.)
*244Our previous decisions in point have consistently—and in my view correctly—held that Penal Code section 207 necessarily requires movement of a substantial, i.e., nontrivial, physical distance to a different location. Thus, in People v. Daniels (1969) 71 Cal.2d 1119, 1140 [80 Cal.Rptr. 897, 459 P.2d 225, 43 A.L.R.3d 677], applying that standard, we concluded that “[m]ovement across a room or from one room to another . . . cannot reasonably be found to be asportation ‘into another part of the same county.’ ”1
As the majority point out, we have never purported to establish a fixed distance limitation, in terms of a specific number of inches or feet or miles. We have also, however, expressly rejected the charge now leveled by the majority that such lack of precision has resulted in an asportation requirement that is unclear, circular or confusing. As we have explained, “a definition other than in such terms” is not “ ‘uncertain’ in any legally objectionable sense of the word. The law is replete with instances in which a person must, at his peril, govern his conduct by such nonmathematical standards as ‘reasonable,’ ‘prudent,’ ‘necessary and proper,’ ‘substantial,’ and the like. Indeed, a wide spectrum of human activities is regulated by such terms: thus one man may be given a speeding ticket if he overestimates the ‘reasonable or prudent’ speed to drive his car in the circumstances [citation], while another may be incarcerated in state prison on a conviction of wilful homicide if he misjudges the ‘reasonable’ amount of force he may use in repelling an assault. . . . [Standards of this kind are not impermissibly vague, provided their meaning can be objectively ascertained by reference to common experiences of mankind.” (People v. Daniels, supra, 71 Cal.2d at pp. 1128-1129, citations omitted.)2
*245In People v. Stanworth, supra, 11 Cal.3d 588, 601, we again construed the language of Penal Code section 207. “The statutory language implies that the determining factor in the crime of kidnaping is the actual distance of the victim’s movements; and further, that the minimum movements necessary for the commission of the crime are present where the victim is forcibly taken ‘into another part of the same county.’ . . . Finally, because the victim’s movements must be more than slight [citation] or ‘trivial’ [citation], they must be substantial in character to constitute kidnaping under section 207.” (11 Cal.3d at p. 601, italics added in Stanworth.) In Stanworth, the victims were forced to walk a distance of one-quarter of a mile. We concluded that “[s]uch a distance cannot be reasonably regarded as slight or insubstantial”; it thus constituted “movement ‘into another part of the same county.’ ” (Id. at p. 603.)
In People v. Brown, supra, 11 Cal.3d 784, 788, decided shortly thereafter, we again explained that, under the requirements of Penal Code section 207, “[w]here the movements of the victim are slight or insubstantial . . . they cannot constitute kidnaping.” In Brown, the defendant forcibly took the victim through her house, then dragged and pulled her out the back door to the side of the house “for a distance estimated to be not greater than 75 feet.” (11 Cal.3d at pp. 788-789.) We concluded that the evidence was insufficient to show that the movements were substantial: “The asportation of the victim within her house and for a brief distance outside the house must be regarded as trivial.” (Id. at p. 789.) We noted that we attached little significance to the fact that the victim was forcibly taken outside her residence, because “the ‘determining factor in the crime of kidnaping [under section 207] is the actual distance of the victim’s movements.’ ” (Id. at p. 789, fn. 6, bracketed material in original.)
Again, in People v. Thornton (191 A) 11 Cal.3d 738 [114 Cal.Rptr. 467, 523 P.2d 267], we affirmed that Penal Code section 207 requires movement of a substantial distance. In Thornton, the defendant confronted his victim in a single-room laundromat and, in the course of a sexual assault, dragged her to the rear of the facility. We held the asportation to be slight: “Because the sexual assault there took place wholly within the confines of a single room in a laundromat, any asportation involved was not ‘ “into another part of the same county” ’ within the meaning of section 207.” (11 Cal.3d at p. 767.)
In People v. Caudillo, supra, 21 Cal.3d 562, 572, the victim was forcibly taken “for some unspecified distance” from the door of the elevator of her *246apartment complex to a storage room beside the elevator, and from there to her apartment, which was located down the hall from the storage room. We concluded that there was not “substantial movement within the meaning of Penal Code section 207.” (Ibid.) We observed that it was “settled law” that the statutory language requires movement “which is more than that which would be regarded as trivial, slight, or insignificant.” (Ibid.) We expressly rejected the People’s argument that we should introduce considerations, such as increased danger to the victim, other than actual distance as determinative of what constitutes substantial movement under the statute. (Id. at p. 574.)
In People v. Green (1980) 27 Cal.3d 1, 65 [164 Cal.Rptr. 1, 609 P.2d 468], which involved movement of a victim a distance of 90 feet, we addressed the question whether “so brief a movement will support a kidnaping conviction under our cases.” We again based our holding on a determination of the actual distance involved. We observed that most of our decisions holding forcible movements “substantial” within the meaning of the law of kidnapping involved distances far in excess of 90 feet, and that we had ruled in numerous cases that the distance that the victim was transported was insufficient as a matter of law to constitute movement “into another part of the same county” within the meaning of Penal Code section 207. (27 Cal.3d at p. 66.)
In People v. Sheldon (1989) 48 Cal.3d 935, 952-953 [258 Cal.Rptr. 242, 771 P.2d 1330], the trial court had included simple kidnapping as “other crimes” evidence that the jury might consider as an aggravating circumstance at the penalty phase of a murder trial. The evidence concerning the offense at issue was that the defendant forcibly pulled his victim into her house from an adjoining garage and dragged her through several rooms. We concluded that the trial court erred in including the offense in the other-crimes instruction: the asportation was “too minor to constitute kidnapping.” (Id. at p. 953.) Although the precise distance involved, i.e., the dimensions of the rooms traversed, was not indicated in the record, our conclusion was based on a determination that it was insubstantial as a matter of law; we did not consider any circumstance of the asportation other than distance.
The majority hold that our previous decisions incorrectly restricted consideration of factors other than actual distance. They conclude that asportation under Penal Code section 207 can henceforth be established either by actual distance alone or by consideration of “contextual factors” (maj. opn., ante, at p. 237)—i.e., that conviction is allowed if the movement either was for an objectively “substantial distance” or it materially increased the risk of harm to the victim. They are wrong. Increased harm may not, consistently with the requirement under Penal Code section 207 that the victim be moved *247at least “into another part of the same county,” operate as a substitute for actual movement of a substantial physical distance. As all of our previous decisions in point have recognized, Penal Code section 207 refers only to physical movement. I fail to see how the measure of such movement is clarified by inquiry into “contextual factors” such as the degree to which danger to the victim was increased.3
Nor, contrary to the conclusion of the majority, did People v. Daniels, supra, 71 Cal.2d 1119, which added additional requirements for kidnapping under Penal Code section 209 to the requirement of substantial movement— i.e., that such movement be more than incidental to commission of the underlying crime and that it substantially increase the risk of harm necessarily present in the underlying crime itself—state or suggest that an increased risk of harm might turn a forced movement of a trivial distance into a kidnapping.
To the extent that some Court of Appeal decisions, as cited by the majority, may have so held, they should be disapproved. Instead, the majority endorse rulings, in my view clearly incorrect, wherein factors other than actual distance were used to determine whether forcible movement was substantial—including a decision finding that forcible movement of only 50 to 60 feet constituted simple kidnapping—not because it met the requirement of physical movement of a nontrivial distance, but because it “provid[ed] the necessary environment to commit the targeted crime without interruption or detection.” (People v. Bradley (1993) 15 Cal.App.4th 1144, 1154 [19 Cal.Rptr.2d 276].)
III
The majority’s holding herein is inconsistent with any reasonable construction of the express requirement under Penal Code section 207, subdivision (a), that a victim was moved at least “to another part of the same *248county”—as confirmed by our numerous decisions in point over the past three decades since the decision I authored in People v. Daniels. Accordingly, I dissent.

Significantly, the Legislature explicitly incorporated the requirement that movement of a substantial distance is required for kidnapping in Penal Code section 209.5, involving kidnapping during commission of carjacking: “This section shall only apply if the movement of the victim is beyond that merely incidental to the commission of the carjacking, the victim is moved a substantial distance from the vicinity of the carjacking, and the movement of the victim increases the risk of harm to the victim over and above that necessarily present in the crime of carjacking itself.” (Italics added.) The Legislature’s adoption of a substantial distance requirement strongly suggests its agreement with our repeated construction of the requirement for simple kidnapping as involving movement of more than a very short distance. (See People v. Stanworth (1974) 11 Cal.3d 588, 600 [114 Cal.Rptr. 467, 523 P.2d 267]: “[T]he Legislature did not intend to apply criminal sanctions [for simple kidnapping] where the ‘slightest movement’ is involved.”)


We pointed out in Daniels that the Model Penal Code, as adopted by the American Law Institute in 1962, provided that “ ‘A person is guilty of kidnapping if he unlawfully removes another from his place of residence or business or a substantial distance from the vicinity where he is found.’ ” (71 Cal.2d at p. 1137, italics added in Daniels.) The draftsmen expressly sought to preclude kidnapping convictions “ ‘based on trivial changes of location.’ ” (Id. at p. 1138.) They noted, furthermore, with regard to the phrase “into another part of the same county" in California’s Penal Code section 207, that “ ‘a court would be justified in reading *245into this phrase some requirement of substantial displacement.’ ” (71 Cal.2d at p. 1138, fn. 11.)


The majority purport to retain the requirement of forcible movement over more than “only a very short distance.” (Maj. opn., ante, at p. 237.) In rejecting what they call “abstract concepts of distance” {ibid..), however, they cast more shadow than light. The flaw in their analysis is made patent by its application to the facts herein. Movement of 40 to 50 feet is, by any concrete measure, slight—only a very short distance. Yet the majority indicate that the forced movement in this case might be sufficient under their new rule to constitute simple kidnapping based on “contextual factors,” e.g., if the danger to the victim was increased. Do they suggest that movement over the identical distance might be more than “only very short” in one instance but not in another? I am dubious about a rule under which a victim was “carried . . . into another part of the same county”—or not—depending only on “contextual factors.”